DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Paul P. Kriz (Reg. No. 45,752) on April 15, 2021.

The application has been amended as follows: 
In the claims:
13.	(Currently Amended) A method comprising: 
storing a set of candidate messages, the set of candidate messages allocated for selective distribution to a user of a mobile device, the candidate messages assigned and tagged with geographical region information; 
receiving location information indicating a current location of the mobile device in a network to which the user subscribes; 
producing a filter based at least in part on the location information and an identity of the user; and 
applying the filter to the tagged geographical region information assigned to the set of candidate messages to select a message in which to forward over the network to the mobile device.  

Claims 18-20 are canceled
Claims 24-27 are canceled
Claims 42-44 are canceled

Allowable Subject Matter
3.          Claims 1, 3, 6-17.and 30-41 are allowed in view of the BPAI Decision of 2/9/2021 and the examiner’s amendment attached.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
With respect to claims 1 and 30, the most pertinent prior art of record 
Williams et al. US 2013/0143586) discloses a method and computer-readable hardware storage comprising: 
via computer processor hardware, performing operations of:
receiving location information indicating a current location of a mobile device in a network, a user of the mobile device subscribing to use of the network (see Fig. 5, steps 510, 520, [0073-0085])
mapping an identity of the user to a subscriber account and candidate messages stored in a buffer assigned to the user, 
applying the location information to the geographical information assigned to the candidate messages in the buffer to identify a message pertinent to the user and the current location of the mobile device, the pertinent message selected from the candidate messages; and in response to identifying the message pertinent to the user based on the current location of the mobile device, providing notification of the pertinent message to the user of the mobile device (steps 550,560, [0121]) 
William fails to explicitly teach mapping an identity of a user to a subscriber account and candidate messages stored in a buffer assigned to the user, each of the candidate messages being tagged with geographical information in combination with all the recited limitations of claims 1 and 30.
               With respect to claim 13, William discloses a method comprising:

receiving location information indicating a current location of the mobile device in a network to which the user subscribes (step 530, [0105]);
producing a filter based at least in part on the location information and an identity of the user (step 540, [0106]); and
applying the filter to the geographical region information assigned to the set of candidate messages to select a message in which to forward over the network to the mobile device (steps 550, 560, and [0121]).
William fails to explicitly teach wherein the candidate messages are tagged with geographical region information and the filter is applied to the tagged geographical region information in combination with all the recited limitations of claim 13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES N APPIAH whose telephone number is (571)272-7904.  The examiner can normally be reached on 8:00-5:30 M-TH.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/CHARLES N APPIAH/Supervisory Patent Examiner, Art Unit 2641